Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2019

                                      No. 04-19-00467-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                                    Pedro J. ARCINIEGA,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-10713
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       In response to the City’s July 19, 2019 motion, we suspended the appellate timetable until
August 19, 2019, to give the trial court time to file any findings of fact and conclusions of law.
To date, no findings or conclusions have been filed.
       We REINSTATE the appellate timetable. Appellant’s brief is due on September 9, 2019.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court